CASANUEVA, Judge.
Donald J. Culver appeals from the trial court’s order summarily denying his letter of June 8,1999, which the trial court treated as a motion. In his letter, Culver requested a copy of the psychological evaluation performed on him by Dr. Kempher prior to his sentences in these cases. We affirm the trial court’s order denying relief to Culver because the record on appeal reveals that the document is not part of the court file. This court’s affirmance is without prejudice to Culver’s right, if any, to file a petition for writ of mandamus seeking to enforce his right to obtain the document from his assistant public defender.
Affirmed.
PARKER, A.C.J., and SALCINES, J., Concur.